Table of Contents United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For theQuarterEndedSeptember 30, 2010 Commission file number 0-3676 VSE CORPORATION (Exact name of registrant as specified in its charter) Delaware 54-0649263 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2550 Huntington Avenue, Alexandria, VA 22303-1499 (703/960-4600) (Address and telephone number of principal executive offices) www.vsecorp.com (webpage) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of each exchange on which registered Common Stock, $0.05 par value The NASDAQ Global Select Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (check one). Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act).Yes¨Nox Number of shares of Common Stock outstanding as ofOctober 29, 2010: 5,192,202. TABLE OF CONTENTS Page PART I. Financial Information ITEM 1. Financial Statements (unaudited) Consolidated Balance Sheets as ofSeptember 30, 2010 and December 31, 2009 4 Consolidated Statements of Income for the three- and nine-months endedSeptember 30, 2010 and 2009 5 Consolidated Statements of Cash Flows for thenine months endedSeptember 30, 2010 and 2009 6 Notes to Unaudited Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures About Market Risks 27 ITEM 4. Controls and Procedures 27 PART II. Other Information ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 6. Exhibits, Financial Statements and Schedules 27 Signatures 28 -2- Table of Contents VSE Corporation and Subsidiaries Forward Looking Statements This report contains statements that, to the extent they are not recitations of historical fact, constitute "forward looking statements" under federal securities laws. All such statements are intended to be subject to the safe harbor protection provided by applicable securities laws. For discussions identifying some important factors that could cause actual VSE Corporation (“VSE,” the “Company,” “us,” “our,” or “we”) results to differ materially from those anticipated in the forward looking statements contained in this report, see the discussions captioned “Business,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Notes to Consolidated Financial Statements” contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009 filed with the Securities and Exchange Commission (the “SEC”) on March 4, 2010. Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s analysis only as of the date hereof.We undertake no obligation to revise publicly these forward looking statements to reflect events or circumstances that arise after the date hereof.Readers should carefully review the risk factors described in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009 and in the reports and other documents the Company files from time to time with the SEC, including this and other Quarterly Reports on Form 10-Q to be filed by us subsequent to our Annual Report on Form 10-K and any Current Reports on Form 8-K we file. -3- Table of Contents PART I.Financial Information Item 1.Financial Statements VSE Corporation and Subsidiaries Unaudited Consolidated Financial Statements Consolidated Balance Sheets(Unaudited) (in thousands except share and per share amounts) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Receivables, principally U.S. Government, net Deferred tax assets Other current assets Total current assets Property and equipment, net Intangible assets Goodwill Other assets Deferred tax assets - Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Current portion of long-term debt $ $
